Citation Nr: 1611576	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was remanded in January 2011, August 2013, and September 2014.  

The Veteran first testified at a Travel Board hearing in June 2010.  In July 2013, the Veteran was notified that the Veterans Law Judge (VLJ) who had conducted the June 2010 hearing was no longer available to participate in a decision on the appeal, and the Veteran elected to have another hearing.  In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are of record.

The Board notes that the issue of entitlement to service connection for tinnitus was also remanded in September 2014.  The RO subsequently granted service connection for tinnitus in February 2014.  Accordingly, this issue is no longer on appeal.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a full grant of the Veteran's claim. Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309, including organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss as a result of acoustic trauma during active duty.  He contends that as a gunner's mate he was exposed to loud noises and was unable to wear hearing protection.  He reports experiencing hearing loss since active duty.  Specifically, he reported that he and his wife began noticing his difficulty hearing when they got married, which was soon before his separation from service.

The record reflects a diagnosis of bilateral hearing loss during the pendency of the appeal.  Additionally, the Veteran reported experiencing hearing problems since service.  As such, the Board finds the Veteran has established a current disability of bilateral hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of bilateral hearing loss.  However, the Veteran's service personnel records reflect that he served as a gunner's mate during active duty.  Therefore, the Board finds that the Veteran had significant noise exposure in service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for bilateral hearing loss for the purposes of service connection.  

With evidence of a current disability and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event or injury.  The Veteran underwent VA examination in April 2007, August 2007, July 2011, and October 2014.  However, the Board previously found the April 2007, August 2007, and July 2011 VA opinions inadequate for purposes of determining entitlement to service connection.  As such, the October 2014 VA opinion, which is negative to the Veteran's claim, is the only competent medical opinion of record.  The October 2014 examiner diagnosed bilateral sensorineural hearing loss, and opined that it was less likely than not related to the Veteran's noise exposure during active duty service, reasoning that the Veteran did not have documented hearing loss upon separation from active duty.  While the absence of documented hearing loss while in service alone is not fatal to a claim for service connection, the VA examiner cited to medical literature which suggested that when hearing loss is related to acoustic trauma there is unlikely to be a prolonged delay in onset.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, it does not appear that the VA examiner considered the Veteran's consistent reports that he experienced symptoms of hearing loss that began during service.  See Dalton v. Nicholson, 21. Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

The Veteran is competent and credible to report the symptoms of his bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  In this case, the Board finds it pertinent that hearing loss is considered an organic disease of the nervous system for VA purposes and, is a chronic  disability under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  The Board finds the Veteran has consistently and credibly asserted that he first began experiencing bilateral hearing loss during and immediately following service.  He has stated that he noticed problems hearing, but did not report them because he was in denial and was able to compensate somewhat for the deficit in his hearing.  While the VA examiner opined that there was no significant threshold shift between the Veteran's entrance and separation audiograms, they do reflect some change in hearing.  Additionally, there is no evidence that the Veteran had any other significant occupational or recreational noise exposure after separation from service.  Therefore, the Board finds the Veteran's statements concerning experiencing hearing loss since his in-service noise exposure to be competent and credible evidence of continuity of symptomatology for service connection purposes.  Furthermore, the Veteran's representative cited to medical literature which suggested that hearing loss related to noise exposure may have a later, or more gradual, onset.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


